Citation Nr: 0939940	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1964 to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision on 
behalf of the Pittsburgh, Pennsylvania, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In March 2009, 
the Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence of record does not show that PTSD was 
incurred as a result of a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
correspondence from the RO dated in June 2007.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claim and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was provided to the Veteran in June 2007.  
The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  In 
correspondence dated in May 2008 the RO notified the Veteran 
that specific, detailed information was required to verify 
his claim.  In response he provided narrative statements 
describing events he experienced in Vietnam from June 1965 to 
August 1965.  In a December 2008 report the U.S. Armed 
Services Center for Unit Records Research noted that the 
Veteran's unit was involved in discharging cargo in Qui Nhon 
in June and July 1965 while securing the immediate area of 
the port against "possible Viet Cong activity."  It was 
further noted that in the latter part of July 1965 United 
States Marine Corps forces were brought in to provide 
security for the Port of Qui Nhon, but that this was the only 
mention of "possible enemy activity found in the history" 
and that a review of other combat unit records revealed no 
documentation of any attacks on Qui Nhon during this period.

VA regulations provide that in the case of records requested 
to corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search.  38 C.F.R. § 3.159(c)(2).  The 
Court has held that VA's "duty to assist is not always a 
one-way street" and that if a veteran wishes help he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  A December 2008 VA determination found insufficient 
information had been provided for additional efforts to 
assist the Veteran in verifying events purportedly associated 
with his claim.  In correspondence received in January 2009 
the Veteran, in essence, indicated he had no additional 
evidence to provide in his case and requested that his case 
be submitted for appellate review.  The Board finds that 
further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for an 
adequate determination.  In the absence of a verified 
stressor event during active service, there is no reasonable 
possibility that further medical evidence could substantiate 
the Veteran's claim.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the 
appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (revised effective October 29, 2008).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing 
criteria for diagnosing PTSD.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of a psychiatric disorder.  
The Veteran's January 1966 separation examination revealed a 
normal clinical psychiatric evaluation.  Service records show 
he served in the Republic of Vietnam from June 1965 to 
January 1966.  There are no awards or medals indicative of 
combat.  

The Veteran contends, in essence, that episodes of elevated 
blood pressure associated with nightmares of Vietnam 
experiences are manifestations of PTSD.  In statements and 
personal hearing testimony he described events he experienced 
in Qui Nhon from June to August 1965 including artillery and 
mortar attacks on his base, participating in a fire fight to 
defend an ammunition depot, witnessing enemy soldiers thrown 
from a helicopter, witnessing the shooting and death of a 
seven year-old Vietnamese child by South Vietnamese troops 
after he threw a grenade at them, and having witnessed 
wounded servicemen brought to his base.  VA efforts to verify 
these events, however, were unsuccessful.

VA treatment records included diagnoses of stress-related 
physiologic response affecting a general medical condition 
(hypertension).  A January 2007 report noted the Veteran was 
specifically evaluated for PTSD, but that he did not meet the 
criteria for PTSD or other anxiety disorders.  

An April 2008 statement from a private psychologist and 
licensed clinical social worker noted that the Veteran had 
been seen on several occasions since April 2008 with symptoms 
consistent with PTSD.  It was noted that he appeared to have 
disturbing repetitive dreams stemming from his tour in 
Vietnam that were correlated to an increase in blood 
pressure.  

Based upon the evidence of record, the Board finds that PTSD 
was not incurred as a result of a verified in-service 
stressor.  The available record does not demonstrate that the 
events identified as in-service stressors by the Veteran 
actually occurred nor that he developed PTSD as a result of 
active service.  The Veteran's service records do not include 
awards indicative of combat and his reports as to specific 
combat encounters with the enemy are not supported by any 
other evidence.  VA regulations provide that service 
connection for PTSD requires credible supporting evidence 
that the claimed in-service stressor occurred; however, in 
this case the Veteran has been unable to provide the 
information necessary for the RO to verify his reported 
stressors.  It is also significant to note that VA treatment 
records dated in January 2007 noted that the Veteran did not 
meet the criteria for a diagnosis of PTSD.  The April 2008 
private medical opinion indicating symptoms consistent with 
PTSD under VA law may not be accepted as credible supporting 
evidence of the actual occurrence of an in-service stressor.  
See Moreau, 9 Vet. App. at 396.  

While the Veteran may sincerely believe that he has PTSD as a 
result of traumatic events during active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the claim for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


